Citation Nr: 1635862	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  11-26 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include a bipolar disorder, an adjustment disorder, and a personality disorder.  

2.  Entitlement to service connection for a low back disorder.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 2001 to May 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the Veteran's service connection claims for a psychiatric condition and a low back condition must be remanded for further development to ensure that they are afforded every consideration. 

Regarding the Veteran's psychiatric condition, VA examinations were provided in September 2010 and in December 2011 in accordance with VA's duty to assist under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 38 U.S.C.A. § 5103A (West 2002)); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2012); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that the opinions provided in the both the September 2010 and December 2011 examination reports are not sufficient to make an informed decision on this claim, and thus a new opinion must be obtained.  See id; see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Both opinions turn on the position that the Veteran did not meet the diagnostic criteria for a diagnosis of bipolar disorder.  However, neither opinion adequately addresses the in-service diagnosis of an adjustment disorder with a depressed mood.  The December 2011 --VA opinion noted that, "[a] review of his c-file records does not show a diagnosis of a severe mood disorder other than an adjustment disorder while he was in the service."  Because neither opinion adequately addresses this theory of entitlement, a remand is required to obtain an adequate opinion.   

Likewise, the Veteran's September 2010 VA spine examination and November 2010 addendum opinion are not adequate.  The September 2010 VA opinion noted that the Veteran's claims file was not available for review.  Then in the November 2010 addendum opinion, the examiner stated that although the Veteran's claims file was associated and reviewed, there was no evidence of periodic treatment for a claimed disability after the service until 2007.  This statement does not account for the Veteran's in-service complaints of lower back pain after moving furniture and hearing his back pop in March 2002; nor does it address the relationship between that injury and the Veteran's current lower back disorder.  Thus, the examiner's rationale is inadequate, and consequently this opinion may not be relied on to make an informed decision.  Accordingly, a new VA medical opinion is warranted to aid the Board in determining whether the Veteran's current low back condition is related to disease or injury incurred in active service. 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records from Richard Donnard, D.O., to include all records dated from May 2002 to January 2006 and dated from August 2011 forward.    

2.  After the above records have been obtained, schedule the Veteran for a VA psychiatric examination.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.

(a)  The examiner should identify any psychiatric disorders found to be present, to include adjustment disorder with depressed mood, bipolar disorder, etc.  

(b)  In regard to EACH diagnosed condition, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that the current disorder had its clinical onset during active service or is related to any incident of service.  

In providing this opinion, the examiner should review and acknowledge the following:

* The service treatment record dated in March 2002 showing in-patient psychiatric treatment showing a diagnosis of an adjustment disorder with depressed mood; and

* The April 2002 Report of Mental Status Evaluation showing the Veteran's mood or affect was labile.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Schedule the Veteran for a VA examination of his lumbar spine.  The entire claims file (i.e. the electronic file) must be made available to the examiner for review.  All indicated tests and studies should be performed.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that any current low back condition had its clinical onset during active service or is related to any incident of service, to include the injury while moving furniture in March 2002.

In providing this opinion, the examiner should review and acknowledge the following:

* The Veteran's in-service complaints of low back pain and diagnosis of a lumbar strain on March 20, 2002, after moving furniture and hearing his back pop; and

* The notation implying that the Veteran was receiving treatment for his lower back pain on March 22, 2002 while in service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Then, review the claims file and ensure that all requested development actions have been completed in full. If the opinion does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.
 
5.  Finally, after completing any other development that may be indicated, readjudicate the claim on appeal.  If the benefits sought are not granted, the appellant and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


